DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I (claims 1-16), drawn to reception/transmission of transmission configuration indicator that defines a set of TCI state configurations for a full duplex operation the set of TCI state configurations associated with respective receive beams and respective transmit beams, and transmission/reception of candidate TCI states for communication using the full duplex operation classified in H04L15/14, H04W72/0406, H04W72/046.

Invention II (claims 17-28), drawn to transmission/reception of an indication of one or more of a first reference associated with a transmit beam or a configuration of a transmit beam or a second reference associated with a receive beam or a configuration of a receive beam,  classified in H04L5/0048, H04W72/0406.


The inventions are independent or distinct, each from the other because:
Invention II does not require the specifics of Invention I reception/transmission of a transmission configuration indicator (TCI) state information that defines a set of TCI state configurations for a full duplex operation, wherein TCI state configurations are associated with respective receive beams and respective transmit beams and transmit/receive an indication of one or more candidate TCI states, associated with the set of TCI state configurations for communication using the full duplex operation. 
Invention II does not require receiving/transmitting a set of TCI state configurations for a full duplex operation and that set of TCI state configurations are associated with respective receive beams and respective transmit beams and transmitting/receiving one or more candidate TCI states for selection for communication using full duplex operation.

Invention II requires transmitting/receiving an indication of one or more of a first reference associated with the (or a ) transmit beams or a second reference associated with the (or a) receive beam (and the transmit beam, receive beam have a configuration). Invention I does not require transmitting/receiving an indication of one or more of a first reference or a second reference associated with the receive beam.

Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as functioning as an auxiliary base station See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Different keyword search strategies (e.g . TCI state information, set of  TCI state configurations associated with respective receive beams and respective transmit beams, full duplex operation, one or more candidate TCI states for selection for communication using the full duplex operation,  as compared to configuration of one or more of a transmit beam or a receive beam, transmission/reception of one or more of a first reference associated with the (or a) transmit beam or a second reference associated with the (or a ) receive beam). 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        08/02/2022